DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-10 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted May 28, 2021; August 16, 2022; and, October 11, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al. (US 2012/0187914 A1).
With regard to Claim 1, Ha et al. disclose in Figure 1, a battery pack, called a battery system (100), comprising: a plurality of battery modules (130) arranged along at least one direction; an event detector, called a BMS (120), provided to detect at least one abnormal battery module (130) among the plurality of battery modules (130) (paragraphs 0034-0036); a resistor, called a forcible resistance unit (150), connectable to the plurality of battery modules (130) to absorb energy from the at least one abnormal battery module (130) (paragraphs 0037, 0039); a switch to connect or disconnect each of the plurality of battery modules (130) to/from the resistor (150) to selectively form a closed circuit (paragraphs 0034-0036), and a controller, called an FET, to receive information from the event detector (120) and control the switch (160) to form a current path between the at least one abnormal battery module (130) and the resistor (150) (paragraph 0036). 
With regard to Claim 7, Ha et al. disclose in Figure 1, wherein the switch (160) includes a plurality of switches (160), each of the plurality of switches (160) provided on a current path between a positive terminal of one of the battery modules (130) of the plurality of battery modules (130) and a first side of the resistor (150) and a current path between a negative electrode of one of the battery modules (130) of the plurality of battery modules (130) and a second side of the resistor (150) (paragraphs 0034-0036; See Figure 1). 
With regard to Claim 8, Ha et al. disclose in Figure 1, wherein the controller, or FET, is configured to electrically connect the at least one abnormal battery module (130) to the resistor (150) by selectively turning on some of the switches (160) of the plurality of switches (160) (paragraph 0036). 
With regard to Claim 9, Ha et al. disclose in Figure 1, wherein the at least one abnormal battery module (130) is two battery modules (130) (paragraphs 0015, 0034-0036). 
With regard to Claim 10, Ha et al. disclose in Figure 1, a vehicle comprising the battery pack noted above (paragraphs 0003-0005).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2012/0187914 A1), as applied to Claims 1 and 7-10 above, and in further view of Eberleh et al. (US 2016/0359206 A1).
With regard to Claims 2-3, Ha et al. disclose the battery pack in paragraph 7 above, but do not specifically disclose partitions arranged in an alternating manner with the plurality of battery modules, and wherein each of the partitions is provided as a cooling plate having a channel along which cooling water flows, and disposed in contact with at least one surface of one of the plurality of battery modules.
Eberleh et al. disclose in Figures 1A-1B and 2A-2C, a battery module (1) including a plurality of battery cells (11) and a cooling module (10) being used for the cooling of the battery module (1).  The cooling module (10) is composed of a plurality of tier elements (20), considered to be partitions, stacked on top of one another and arranged in an alternating manner with the plurality of battery cells (11) (paragraphs 0059-0062; See Figure 9).  Eberleh et al. disclose wherein each of the tier elements (20) is composed of a first and second side part (22, 24) each having at least one flow passage (21, 21’), as well as a connection installation (28) having cooling passages (26) whose cooling passages (26) extend between the flow passages (21, 21’) of the side parts (22, 24) (paragraph 0061), thereby making the tier element (20) a cooling plate, and thereby meeting the claimed limitation of each of the partitions being provided as a cooling plate having a channel along which cooling water flows, and disposed in contact with at least one surface of one of the plurality of battery modules. Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the battery of Ha et al. to include partitions arranged in an alternating manner with the plurality of battery modules, wherein each of the partitions is provided as a cooling plate having a channel along which cooling water flows, and disposed in contact with at least one surface of one of the plurality of battery modules, because Eberleh et al. teach that this configuration enables an ideal operation of the cooling module and thereby makes available a battery module that can be produced in a rational manner and creates a qualitatively high value product (paragraph 0010).
With regard to Claim 4, Ha et al. disclose the battery pack in paragraph 7 above, but do not specifically disclose wherein the resistor is disposed in contact with one of the cooling plates.
Eberleh et al. disclose the use of temperature sensors (110) formed by so-called NTC resistors which are provided at each battery cell (11) (paragraph 0146).  Eberleh et al. disclose wherein the cooling module (10) is composed of a plurality of tier elements (20), considered to be partitions and cooling plates, stacked on top of one another and arranged in an alternating manner with the plurality of battery cells (11) (paragraphs 0059-0062), thereby concluding that the NTC resistors would also be disposed in contact with one of the cooling plates. Before the effective filing date of the invention it would have been obvious to one or ordinary skill in the art to modify the battery of Ha et al. to include a resistor being disposed in contact with one of the cooling plates, because Eberleh et al. teach that this configuration enables an ideal operation of the cooling module and thereby makes available a battery module that can be produced in a rational manner and creates a qualitatively high value product (paragraph 0010).

Allowable Subject Matter
12.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Ha et al. (US 2012/0187914 A1) in view of Eberleh et al. (US 2016/0359206 A1), do not teach or fairly suggest wherein the resistor is in contact with the cooling plate that contacts an outermost battery of the plurality of battery modules, and a first surface of the cooling plate is in contact with the outermost battery module, and a second surface of the cooling plate is in contact with the resistor; and, wherein the resistor includes a block having a surface that contacts the cooling plate, and a heating wire provided in the block.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725